Exhibit 10.10

 

2016 AMENDMENT AND RESTATEMENT OF THE

AEROVIRONMENT, INC.

2006 EQUITY INCENTIVE PLAN

 

ARTICLE 1

 

PURPOSE

 

The purpose of the AeroVironment, Inc. 2006 Equity Incentive Plan (as amended
and restated, the “Plan”) is to promote the success and enhance the value of
AeroVironment, Inc. (the “Company”) by linking the personal interests of the
members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.

 

ARTICLE 2

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

 

2.1        “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.

 

2.2        “Award” means an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Performance Share award, a Performance Stock Unit
award, a Dividend Equivalents award, a Stock Payment award, a Deferred Stock
award, a Restricted Stock Unit award, an Other Stock-Based Award, a Performance
Bonus Award, or a Performance-Based Award granted to a Participant pursuant to
the Plan.

 

2.3        “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award, including through electronic medium,
which shall contain such terms and conditions with respect to an Award as the
Committee shall determine consistent with the Plan.

 

2.4        “Board” means the Board of Directors of the Company.

 

2.5        “Change in Control” means and includes each of the following:

 

(a)        A transaction or series of transactions (other than an offering of
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan





1

SD\1710336.2

--------------------------------------------------------------------------------

 



maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

 

(b)        During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
Section 2.5(a) or Section 2.5(c)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

(c)        The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

 

(i)        Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”) directly or indirectly, at least
a majority of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and

 

(ii)        After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.5(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

 

(d)        The Company’s stockholders approve a liquidation or dissolution of
the Company.

 

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), (c) or (d) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A.

 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

 

2.6        “Code” means the Internal Revenue Code of 1986, as amended.

 



2

SD\1710336.2

--------------------------------------------------------------------------------

 



2.7        “Committee” means the Compensation Committee of the Board, or another
committee or subcommittee of the Board appointed as described in Article 12.

 

2.8        “Consultant” means any consultant or adviser engaged to provide
services to the Company or any Subsidiary that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.

 

2.9        “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

 

2.10       “Deferred Stock” means a right to receive a specified number of
shares of Stock during specified time periods pursuant to Article 8.

 

2.11      “Disability” means “disability,” as such term is defined in
Section 22(e)(3) of the Code.

 

2.12      “Dividend Equivalents” means a right granted to a Participant pursuant
to Article 8 to receive the equivalent value (in cash or Stock) of dividends
paid on Stock.

 

2.13      “Eligible Individual” means any person who is an Employee, a
Consultant or a member of the Board, as determined by the Committee.

 

2.14      “Employee” means any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company or any Subsidiary.

 

2.15      “Equity Restructuring” means a non-reciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization including any large non-recurring cash
dividend, that affects the Stock (or other securities of the Company) or the
share price and causes a change in the per share value of the Stock underlying
outstanding Awards, as determined by the Committee.

 

2.16      “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.17      “Fair Market Value” means, as of any given date, the fair market value
of a share of Stock on the date determined by such methods or procedures as may
be established from time to time by the Committee. Unless otherwise determined
by the Committee, the Fair Market Value of a share of Stock as of any date shall
be the closing sales price for a share of Stock as reported on the NASDAQ Global
Market or the NASDAQ Global Select Market (or on any established stock exchange
or national market system on which the Stock is then listed) for the date of
determination or, if no such prices are reported for that date, the closing
sales price for a share of Stock on the last trading date prior to the date of
determination.

 

2.18      “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

 

2.19      “Independent Director” means a member of the Board who is not an
Employee of the Company.

 

2.20      “Misconduct” shall mean the occurrence of any of, but not limited to,
the following: (a) conviction of a Participant of any felony or any crime
involving fraud or dishonesty; (b) a Participant’s participation (whether by
affirmative act or omission) in a fraud, act or dishonesty or other act of
misconduct against the Company and/or any Subsidiary; (c) conduct by a
Participant which, based

3

SD\1710336.2

--------------------------------------------------------------------------------

 



upon a good faith and reasonable factual investigation by the Company (or, if a
Participant is an executive officer, by the Board), demonstrates such
Participant’s unfitness to serve; (d) a Participant’s violation of any statutory
or fiduciary duty, or duty of loyalty owed to the Company and/or any Subsidiary;
(e) a Participant’s violation of state or federal law in connection with the
Participant’s performance of his or her job which has an adverse effect on the
Company and/or any Subsidiary; and (f) a Participant’s violation of Company
policy which has a material adverse effect on the Company and/or any Subsidiary.
Notwithstanding the foregoing, a Participant’s Disability shall not constitute
Misconduct as set forth herein. The determination that a termination is for
Misconduct shall be by the Committee it its sole and exclusive judgment and
discretion. Notwithstanding the foregoing, if a Participant is a party to an
employment or severance agreement with the Company or any Subsidiary in effect
as of the date of grant of an Award which defines “Misconduct” or “Cause” or a
similar term, “Misconduct” for purposes of the Plan and such Award shall have
the meaning given to such term in such employment or severance agreement.

 

2.21      “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition adopted by the Board.

 

2.22      “Non-Qualified Stock Option” means an Option that is not intended to
be an Incentive Stock Option.

 

2.23      “Option” means a right granted to a Participant pursuant to Article 5
of the Plan to purchase a specified number of shares of Stock at a specified
price during specified time periods. An Option may be either an Incentive Stock
Option or a Non-Qualified Stock Option.

 

2.24      “Other Stock-Based Award” means an Award granted or denominated in
Stock or units of Stock pursuant to Section 8.7 of the Plan.

 

2.25      “Participant” means any Eligible Individual who, as an Independent
Director, Consultant or Employee, has been granted an Award pursuant to the
Plan.

 

2.26      “Performance-Based Award” means an Award granted to selected Covered
Employees pursuant to Articles 6 and 8, but which is subject to the terms and
conditions set forth in Article 9. All Performance-Based Awards are intended to
qualify as Qualified Performance-Based Compensation.

 

2.27      “Performance Bonus Award” has the meaning set forth in Section 8.8.

 

2.28      “Performance Criteria” means the criteria (and adjustments) that the
Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Performance Period, determined as
follows:

 

(a)        The Performance Criteria that will be used to establish Performance
Goals are limited to the following: net earnings (either before or after
interest, taxes, depreciation and amortization), economic value-added (as
determined by the Committee), gross or net sales or revenue, net income (either
before or after taxes), operating earnings, cash flow (including, but not
limited to, operating cash flow and free cash flow), stockholders’ equity,
return on stockholders’ equity, return on assets, return on capital, total
stockholder returns, return on sales, gross or net profit or operating margin,
operating or other costs and expenses, improvements in expense levels, margins,
working capital, earnings per share of Stock, price per share of Stock,
implementation or completion of critical projects, market share, comparisons
with various stock market indices, capital raised in financing transactions or
other financing milestones, market recognition (including but not limited to
awards and analyst ratings), financial ratios,

4

SD\1710336.2

--------------------------------------------------------------------------------

 



and implementation, completion or attainment of objectively determinable
objectives relating to research, development, regulatory, commercial or
strategic milestones or developments, any of which may be measured either in
absolute terms or as compared to any incremental increase or decrease or as
compared to results of a peer group or to market performance indicators or
indices; in each case as determined in accordance with Applicable Accounting
Standards, if applicable.

 

(b)        The Committee may, in its sole discretion, provide that one or more
objectively determinable adjustments will be made to one or more of the
Performance Goals established for any Performance Period. Such adjustments may
include one or more of the following: items related to a change in accounting
principles, items relating to financing activities, expenses for restructuring
or productivity initiatives, non-cash charges, including those relating to
share-based awards, other non-operating items, items related to acquisitions or
other strategic transactions, items attributable to the business operations of
any entity acquired by us during the Performance Period, items related to the
disposal of a business of segment of a business, items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards, items attributable to any stock dividend, stock split,
combination or exchange of shares occurring during the Performance Period, any
other items of significant income or expense which are determined to be
appropriate adjustments, items relating to unusual or extraordinary corporate
transactions, events or developments, items related to amortization of acquired
intangible assets, items that are outside the scope of the Company’s core,
on-going business activities, items relating to changes in tax laws, items
relating to asset impairment charges, items relating to gains or losses for
litigation, arbitration and contractual settlements, or items relating to any
other unusual or nonrecurring events or changes in applicable laws, accounting
principles or business conditions.

 

To the extent an Award is intended to be Qualified Performance-Based
Compensation, the Committee shall, within the time prescribed by
Section 162(m) of the Code, define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.

 

2.29      “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a Subsidiary,
division, business unit, or an individual. The achievement of each Performance
Goal shall be determined, to the extent applicable, with reference to Applicable
Accounting Standards

 

2.30      “Performance Period” means the one or more periods of time, which may
be of varying and overlapping durations, as the Committee may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance-Based
Award.

 

2.31      “Performance Share” means a right granted to a Participant pursuant to
Article 8, to receive Stock, the payment of which is contingent upon achieving
certain Performance Goals or other performance-based targets established by the
Committee.

 

2.32      “Performance Stock Unit” means a right granted to a Participant
pursuant to Article 8, to receive Stock, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.

 

2.33      “Plan” means this amended and restated AeroVironment, Inc. 2006 Equity
Incentive Plan, as it may be further amended from time to time.



5

SD\1710336.2

--------------------------------------------------------------------------------

 



 

2.34      “Qualified Performance-Based Compensation” means any compensation that
is intended to qualify as “qualified performance-based compensation” as
described in Section 162(m)(4)(C) of the Code.

 

2.35      “Restricted Stock” means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture.

 

2.36      “Restricted Stock Unit” means an Award granted pursuant to
Section 8.6.

 

2.37      “Securities Act” shall mean the Securities Act of 1933, as amended.

 

2.38      “Stock” means the common stock of the Company, $0.0001 par value, and
such other securities of the Company that may be substituted for Stock pursuant
to Article 11.

 

2.39      “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of shares of Stock on the date the SAR is exercised over the
Fair Market Value on the date the SAR was granted as set forth in the applicable
Award Agreement.

 

2.40      “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Article 8.

 

2.41      “Subsidiary” means any “subsidiary corporation” as defined in
Section 424(f) of the Code and any applicable regulations promulgated thereunder
or any other entity of which a majority of the outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.

 

2.42      “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

 

2.43      “Termination of Consultancy” shall mean the time when the engagement
of the Participant as a Consultant to the Company or to a Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding:
(a) terminations where there is a simultaneous employment or continuing
employment of the Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous reestablishment of a consulting
relationship or continuing consulting relationship between the Participant and
the Company or any Subsidiary. The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

 

2.44      “Termination of Directorship” shall mean the time when the
Participant, if he or she is or becomes an Independent Director, ceases to be a
Director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement. The Board, in its
sole

6

SD\1710336.2

--------------------------------------------------------------------------------

 



and absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Directorship with respect to Independent Directors.

 

2.45      “Termination of Employment” shall mean the time when the
employee-employer relationship between the Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
Disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of the Participant by the
Company or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between the Participant and the Company or any Subsidiary. The Committee, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.

 

2.46      “Termination of Service” shall mean the last to occur of a
Participant’s Termination of Consultancy, Termination of Directorship or
Termination of Employment, as applicable. A Participant shall not be deemed to
have a Termination of Service merely because of a change in the capacity in
which the Participant renders service to the Company or any Subsidiary (i.e., a
Participant who is an Employee becomes a Consultant) or a change in the entity
for which the Participant renders such service (i.e., an Employee of the Company
becomes an Employee of a Subsidiary), unless following such change in capacity
or service the Participant is no longer serving as an Employee, Independent
Director or Consultant of the Company or any Subsidiary.

 

ARTICLE 3

 

SHARES SUBJECT TO THE PLAN

 

3.1        Number of Shares.

 

(a)        Subject to Article 11, the aggregate number of shares of Stock which
may be issued or transferred pursuant to Awards under the Plan shall be Four
Million Eight Hundred Eighty Four Thousand One Hundred Fifty Seven (4,884,157)
shares. To the extent that an Award terminates, expires, or lapses for any
reason, or an Award is settled in cash without the delivery of shares of Stock
to the Participant, then any shares of Stock subject to the Award shall again be
available for the grant of an Award pursuant to the Plan. Additionally, any
shares of Stock tendered or withheld to satisfy the grant or exercise price or
tax withholding obligation pursuant to any Award shall again be available for
the grant of an Award pursuant to the Plan. If any shares of Restricted Stock
are forfeited by a Participant or repurchased by the Company pursuant to
Section 6.3 hereof, such shares shall again be available for the grant of an
Award pursuant to the Plan. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan.

 

(b)        To the extent permitted by applicable law or any exchange rule,
Substitute Awards shall not reduce the shares of Stock authorized for grant
under the Plan. Additionally, in the event that a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines
has shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the shares of Stock authorized for grant under the
Plan; provided that Awards using such available shares shall not be made after
the date

7

SD\1710336.2

--------------------------------------------------------------------------------

 



awards or grants could have been made under the terms of the pre-existing plan,
absent the acquisition or combination, and shall only be made to individuals who
were not employed by or providing services to the Company or its Subsidiaries
immediately prior to such acquisition or combination.

 

(c)        Notwithstanding the provisions of this Section 3.1, no shares of
Stock may again be or, as applicable, may become eligible to be, optioned,
granted or awarded if such action would cause an Incentive Stock Option to fail
to qualify as an incentive stock option under Section 422 of the Code.

 

3.2        Stock Distributed.  Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

 

3.3        Limitation on Number of Shares and Values Subject to Awards. 

 

(a)        Notwithstanding any provision in the Plan to the contrary, and
subject to Article 11, the maximum aggregate number of shares of Stock with
respect to one or more Awards that may be granted to any Participant during any
fiscal year of the Company shall be 2,000,000 and the maximum amount of cash
that may be paid to any Participant during any fiscal year of the Company with
respect to one or more Awards payable in cash shall be $5,000,000. 

 

(b)        Notwithstanding any provision in the Plan to the contrary, and
subject to Article 11, the sum of any cash compensation, or other compensation,
and the value (determined as of the grant date in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 718, or any
successor thereto) of Awards granted to an Independent Director as compensation
for services as an Independent Director during any fiscal year of the Company
may not exceed $500,000, increased to $700,000 in the fiscal year of his or her
initial service as an Independent Director.  The Administrator may make
exceptions to this limit for individual Independent Directors in extraordinary
circumstances, as the Administrator may determine in its discretion, provided
that the Independent Director receiving such additional compensation may not
participate in the decision to award such compensation or in other
contemporaneous compensation decisions involving Independent Directors.

 

ARTICLE 4

 

ELIGIBILITY AND PARTICIPATION

 

4.1        Eligibility.  Each Eligible Individual shall be eligible to be
granted one or more Awards pursuant to the Plan.

 

4.2        Participation.  Subject to the provisions of the Plan, the Committee
may, from time to time, select from among all Eligible Individuals, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. No Eligible Individual shall have any right to be granted an Award
pursuant to this Plan.

 

4.3       Foreign Participants.  In order to assure the viability of Awards
granted to Participants employed in foreign countries, the Committee may provide
for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy, or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of the Plan as in effect
for any other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Sections 3.1 and 3.3 of the Plan.

 



8

SD\1710336.2

--------------------------------------------------------------------------------

 



ARTICLE 5

 

STOCK OPTIONS

 

5.1        General.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:

 

(a)        Exercise Price.  The exercise price per share of Stock subject to an
Option shall be determined by the Committee and set forth in the Award
Agreement; provided that the exercise price for any Option shall not be less
than 100% of the Fair Market Value of a share of Stock on the date of grant.

 

(b)        Time and Conditions of Exercise.  The Committee shall determine the
time or times at which an Option may be exercised in whole or in part; provided,
 however, that the term of an Option shall not be more than 10 years from the
date the Option is granted. The Committee shall also determine the performance
or other conditions, if any, that must be satisfied before all or part of an
Option may be exercised.

 

(c)        Manner of Exercise.  All or a portion of an exercisable Option shall
be deemed exercised upon delivery of all of the following to the Secretary of
the Company, or such other person or entity designated by the Committee, or his,
her or its office, as applicable:

 

(i)        A written notice complying with the applicable rules established by
the Committee stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Participant or other person then entitled to
exercise the Option or such portion of the Option;

 

(ii)        Such representations and documents as the Committee, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Committee may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;

 

(iii)       In the event that the Option shall be exercised pursuant to
Section 10.5 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option; and

 

(iv)       Full payment of the exercise price and applicable withholding taxes
to the Secretary of the Company for the shares with respect to which the Option,
or portion thereof, is exercised, in a manner permitted by Section 10.1 and
10.2.

 

5.2        Incentive Stock Options.  The terms of any Incentive Stock Options
granted pursuant to the Plan must comply with the conditions and limitations
contained Section 13.2 and this Section 5.2.

 

(a)        Eligibility.  Incentive Stock Options may be granted only to
employees (as defined in accordance with Section 3401(c) of the Code) of the
Company or a Subsidiary which constitutes a “subsidiary corporation” of the
Company (within the meaning of Section 424(f) of the Code and the applicable
regulations promulgated thereunder).

 



9

SD\1710336.2

--------------------------------------------------------------------------------

 



(b)        Exercise Price.  The exercise price per share of Stock shall be set
by the Committee; provided that subject to Section 5.2(e) the exercise price for
any Incentive Stock Option shall not be less than 100% of the Fair Market Value
on the date of grant.

 

(c)        Expiration.  Subject to Section 5.2(e), an Incentive Stock Option may
not be exercised to any extent by anyone after the tenth anniversary of the date
it is granted, unless an earlier time is set in the Award Agreement.

 

(d)        Individual Dollar Limitation.  The aggregate Fair Market Value
(determined as of the time the Option is granted) of all shares of Stock with
respect to which Incentive Stock Options are first exercisable by a Participant
in any calendar year may not exceed $100,000 or such other limitation as imposed
by Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

 

(e)        Ten Percent Owners.  An Incentive Stock Option shall be granted to
any individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company or any “subsidiary corporation” of the Company (within the meaning of
Section 424 of the Code) only if such Option is granted at an exercise price per
share that is not less than 110% of the Fair Market Value per share of Stock on
the date of grant and the Option is exercisable for no more than five years from
the date of grant.

 

(f)        Notice of Disposition.  The Participant shall give the Company prompt
notice of any disposition of shares of Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of grant of such
Incentive Stock Option or (ii) one year after the transfer of such shares of
Stock to the Participant.

 

(g)        Transferability; Right to Exercise.  An Incentive Stock Option shall
not be transferable by the Participant other than by will or by the laws of
descent or distribution. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.

 

5.3        Substitute Awards.  Notwithstanding the foregoing provisions of this
Article 5 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares of Stock subject to such Option may be less
than the Fair Market Value per share on the date of grant; provided that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate exercise price thereof does not exceed the excess of: (x) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Committee) of the shares of the predecessor entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate exercise price of such shares.

 

ARTICLE 6

 

RESTRICTED STOCK AWARDS

 

6.1        Grant of Restricted Stock.  The Committee is authorized to make
Awards of Restricted Stock to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
The Committee shall establish the purchase price, if any, and form of payment
for Restricted Stock; provided,  however, that if a purchase price is charged,
such purchase price shall be no less than the par value, if any, of the shares
of Stock to be purchased, unless

10

SD\1710336.2

--------------------------------------------------------------------------------

 



otherwise permitted by applicable law. In all cases, legal consideration shall
be required for each issuance of Restricted Stock.

 

6.2        Issuance and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

 

6.3        Repurchase or Forfeiture of Restricted Stock.  Except as otherwise
determined by the Committee at the time of the grant of the Award or thereafter,
(a) if no price was paid by the Participant for the Restricted Stock, upon a
Termination of Service during the applicable restriction period, the
Participant’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration, and (b) if a price was paid by the Participant
for the Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Company shall have the right to repurchase from the
Participant the unvested Restricted Stock then subject to restrictions at a cash
price per share equal to the price paid by the Participant for such Restricted
Stock or such other amount as may be specified in the Award Agreement.

 

6.4        Certificates or Book Entries for Restricted Stock.  Restricted Stock
granted pursuant to the Plan may be evidenced in such manner as the Committee
shall determine. Certificates or book entries evidencing shares of Restricted
Stock must bear an appropriate legend or notation referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company may, at its discretion, retain physical possession of any stock
certificate until such time as all applicable restrictions lapse or the Award
Agreement may provide that the shares shall be held in escrow by an escrow agent
designated by the Company.

 

ARTICLE 7

 

STOCK APPRECIATION RIGHTS

 

7.1        Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Participant selected by the Committee. A Stock Appreciation Right
shall be subject to such terms and conditions not inconsistent with the Plan as
the Committee shall impose.

 

7.2        Stock Appreciation Rights.

 

(a)        A Stock Appreciation Right shall have a term set by the Committee,
 which term shall not be more than ten (10) years from the date the Stock
Appreciation Right is granted. A Stock Appreciation Right shall be exercisable
in such installments as the Committee may determine. A Stock Appreciation Right
shall cover such number of shares of Stock as the Committee may determine.

 

(b)        A Stock Appreciation Right shall entitle the Participant (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value of a share of Stock on the date of exercise of the Stock Appreciation
Right by the number of shares of Stock with respect to which the Stock
Appreciation Right shall have been exercised, subject to any limitations the
Committee may

11

SD\1710336.2

--------------------------------------------------------------------------------

 



impose. Except as described in (c) below, the exercise price per share of Stock
subject to each Stock Appreciation Right shall be set by the Committee, but
shall not be less than 100% of the Fair Market Value on the date the Stock
Appreciation Right is granted.

 

(c)        Notwithstanding the foregoing provisions of Section 7.2(b) to the
contrary, in the case of an Stock Appreciation Right that is a Substitute Award,
the price per share of the shares of Stock subject to such Stock Appreciation
Right may be less than 100% of the Fair Market Value per share on the date of
grant; provided that the excess of: (i) the aggregate Fair Market Value (as of
the date such Substitute Award is granted) of the shares of Stock subject to the
Substitute Award, over (ii) the aggregate exercise price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor entity
that were subject to the grant assumed or substituted for by the Company, over
(y) the aggregate exercise price of such shares.

 

7.3        Payment and Limitations on Exercise.

 

(a)        Payment of the amounts determined under Section 7.2(b) above shall be
in cash, in Stock (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised) or a combination of both, as determined by the
Committee in the Award Agreement. To the extent payment for a Stock Appreciation
Right is to be made in cash, the Award Agreements shall specify the date of
payment which may be different than the date of exercise of the Stock
Appreciation Right, to the extent necessary to comply with the requirements of
Section 409A of the Code, as applicable. If the date of payment for a Stock
Appreciation Right is later than the date of exercise, the Award Agreement may
specify that the Participant be entitled to earnings on such amount until paid.

 

(b)        To the extent any payment under Section 7.2(b) is effected in Stock
it shall be made subject to satisfaction of all provisions of Article 5 above
pertaining to Options.

 

7.4        Manner of Exercise.  All or a portion of an exercisable Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, or such other person or entity
designated by the Committee, or his, her or its office, as applicable:

 

(a)        A written notice complying with the applicable rules established by
the Committee stating that the Stock Appreciation Right, or a portion thereof,
is exercised. The notice shall be signed by the Participant or other person then
entitled to exercise the Stock Appreciation Right or such portion of the Stock
Appreciation Right;

 

(b)        Such representations and documents as the Committee, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Committee may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and

 

(c)        In the event that the Stock Appreciation Right shall be exercised
pursuant to this Section 7.4 by any person or persons other than the
Participant, appropriate proof of the right of such person or persons to
exercise the Stock Appreciation Right

 



12

SD\1710336.2

--------------------------------------------------------------------------------

 



ARTICLE 8

 

OTHER TYPES OF AWARDS

 

8.1        Performance Share Awards.  Any Participant selected by the Committee
may be granted one or more Performance Share awards which shall be denominated
in a number of shares of Stock and which may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

 

8.2        Performance Stock Units.  Any Participant selected by the Committee
may be granted one or more Performance Stock Unit awards which shall be
denominated in units of value including dollar value of shares of Stock and
which may be linked to any one or more of the Performance Criteria or other
specific performance criteria determined appropriate by the Committee, in each
case on a specified date or dates or over any period or periods determined by
the Committee. In making such determinations, the Committee shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Participant.

 

8.3        Dividend Equivalents.

 

(a)        Any Participant selected by the Committee may be granted Dividend
Equivalents based on the dividends declared on the shares of Stock that are
subject to any Award, to be credited as of dividend payment dates, during the
period between the date the Award is granted and the date the Award is
exercised, vests or expires, as determined by the Committee. Such Dividend
Equivalents shall be converted to cash or additional shares of Stock by such
formula and at such time and subject to such limitations as may be determined by
the Committee.

 

(b)        Dividend Equivalents with respect to an Award with performance-based
vesting that are based on dividends paid prior to the vesting of such Award
shall only be paid out to the Participant to the extent that the
performance-based vesting conditions are subsequently satisfied and the Award
vests.

 

(c)        Notwithstanding the foregoing, no Dividend Equivalents shall be
payable with respect to Options or SARs.

 

8.4        Stock Payments.  Any Participant selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee. The number of shares of Stock or the number of options or other
rights to purchase shares of Stock subject to a Stock Payment shall be
determined by the Committee and may be based upon the Performance Criteria or
other specific performance criteria determined appropriate by the Committee,
determined on the date such Stock Payment is made or on any date thereafter.

 

8.5        Deferred Stock.  Any Participant selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee. The number of shares of Deferred Stock shall be determined by the
Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting

13

SD\1710336.2

--------------------------------------------------------------------------------

 



schedule or performance criteria set by the Committee. Unless otherwise provided
by the Committee, a Participant awarded Deferred Stock shall have no rights as a
Company stockholder with respect to such Deferred Stock until such time as the
Deferred Stock Award has vested and the Stock underlying the Deferred Stock
Award has been issued.

 

8.6        Restricted Stock Units.  The Committee is authorized to make Awards
of Restricted Stock Units to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
At the time of grant, the Committee shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and nonforfeitable, and may
specify such conditions to vesting as it deems appropriate. At the time of
grant, the Committee shall specify the maturity date applicable to each grant of
Restricted Stock Units which shall be no earlier than the vesting date or dates
of the Award and may be determined at the election of the grantee. On the
maturity date, the Company shall, subject to Section 10.7(b), transfer to the
Participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited. The Committee shall specify the purchase price, if any, to be paid by
the grantee to the Company for such shares of Stock.

 

8.7        Other Stock-Based Awards.  Any Participant selected by the Committee
may be granted one or more Awards that provide Participants with shares of Stock
or the right to purchase shares of Stock or that have a value derived from the
value of, or an exercise or conversion privilege at a price related to, or that
are otherwise payable in shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of Award) the contributions,
responsibilities and other compensation of the particular Participant.

 

8.8        Performance Bonus Awards.  Any Participant selected by the Committee
may be granted one or more Performance-Based Awards in the form of a cash bonus
(a “Performance Bonus Award”) payable upon the attainment of Performance Goals
that are established by the Committee and relate to one or more of the
Performance Criteria, in each case on a specified date or dates or over any
period or periods determined by the Committee. Any such Performance Bonus Award
paid to a Covered Employee shall be based upon objectively determinable bonus
formulas established in accordance with Article 9.

 

8.9        Term.  Except as otherwise provided herein, the term of any Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Stock
Payments, Deferred Stock, Restricted Stock Units or Other Stock-Based Award
shall be set by the Committee in its discretion.

 

8.10      Exercise or Purchase Price.  The Committee may establish the exercise
or purchase price, if any, of any Award of Performance Shares, Performance Stock
Units, Deferred Stock, Stock Payments, Restricted Stock Units or Other
Stock-Based Award; provided, however, that such price shall not be less than the
par value of a share of Stock on the date of grant, unless otherwise permitted
by applicable law. In all cases, legal consideration shall be required for each
issuance of shares of Stock pursuant to an Award.

 

8.11      Exercise Upon Termination of Service.  An Award of Performance Shares,
Performance Stock Units, Dividend Equivalents, Deferred Stock, Stock Payments,
Restricted Stock Units and Other Stock-Based Award shall only be exercisable or
payable while the Participant is an Employee, Consultant or a member of the
Board, as applicable; provided, however, that the Committee in its sole and
absolute discretion may provide that an Award of Performance Shares, Performance
Stock Units, Dividend Equivalents, Stock Payments, Deferred Stock, Restricted
Stock Units or Other Stock-Based Award may

14

SD\1710336.2

--------------------------------------------------------------------------------

 



be exercised or paid subsequent to a Termination of Service or following a
Change in Control of the Company, or because of the Participant’s retirement,
death or Disability, or otherwise; provided, however, that any such provision
with respect to Performance Shares or Performance Stock Units shall be subject
to the requirements of Section 162(m) of the Code that apply to Qualified
Performance-Based Compensation.

 

ARTICLE 9

 

PERFORMANCE-BASED AWARDS

 

9.1        Purpose.  The purpose of this Article 9 is to provide the Committee
with the ability to qualify Awards other than Options and SARs and that are
granted pursuant to Articles 6 and 8 as Qualified Performance-Based
Compensation. If the Committee, in its discretion, decides to grant a
Performance-Based Award to a Covered Employee, the provisions of this Article 9
shall control over any contrary provision contained in Articles 6 or 8;
provided, however, that the Committee may in its discretion grant Awards to
Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.

 

9.2        Applicability.  This Article 9 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards. The
designation of a Covered Employee as a Participant for a Performance Period
shall not in any manner entitle the Participant to receive an Award for the
period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.

 

9.3        Procedures with Respect to Performance-Based Awards.  To the extent
necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 and 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
Performance Period or any designated fiscal period or period of service (or such
other time as may be required or permitted by Section 162(m) of the Code), the
Committee shall, in writing, (a) designate one or more Covered Employees,
(b) select the Performance Criteria applicable to the Performance Period,
(c) establish the Performance Goals, and amounts of such Awards, as applicable,
which may be earned for such Performance Period based on the Performance
Criteria, and (d) specify the relationship between Performance Criteria and the
Performance Goals and the amounts of such Awards, as applicable, to be earned by
each Covered Employee for such Performance Period. Following the completion of
each Performance Period, the Committee shall certify in writing whether and the
extent to which the applicable Performance Goals have been achieved for such
Performance Period. In determining the amount earned by a Covered Employee under
such Awards, the Committee shall have the right to reduce or eliminate (but not
to increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

 

9.4        Payment of Performance-Based Awards.  Unless otherwise provided in
the applicable Award Agreement (and only to the extent otherwise permitted by
Section 162(m)(4)(C) of the Code, as to an Award that is intended to qualify as
Qualified Performance-Based Compensation), a Participant must be employed by the
Company or a Subsidiary on the day a Performance-Based Award for such
Performance Period is paid to the Participant. Furthermore, a Participant shall
be eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if and to the extent the Performance Goals for such
period are achieved.



15

SD\1710336.2

--------------------------------------------------------------------------------

 



 

9.5        Additional Limitations.  Notwithstanding any other provision of the
Plan, any Award which is granted to a Covered Employee and is intended to
constitute Qualified Performance-Based Compensation shall be subject to any
additional limitations set forth in Section 162(m) of the Code (including any
amendment to Section 162(m) of the Code) or any regulations or rulings issued
thereunder that are requirements for qualification as Qualified Performance-
Based Compensation, and the Plan and the Award Agreement shall be deemed amended
to the extent necessary to conform to such requirements.

 

ARTICLE 10

 

PROVISIONS APPLICABLE TO AWARDS

 

10.1      Payment.  The Committee shall determine the methods by which payments
by any Participant with respect to any Awards granted under the Plan shall be
made, including, without limitation: (a) cash, (b) promissory note bearing
interest at no less than such rate as shall then preclude the imputation of
interest under the Code, (c) shares of Stock (including, in the case of payment
of the exercise price of an Award, shares of Stock issuable pursuant to the
exercise of the Award) held for such period of time as may be required by the
Committee in order to avoid adverse accounting consequences and having a Fair
Market Value on the date of delivery equal to the aggregate payments required,
(d) delivery of a notice that the Participant has placed a market sell order
with a broker with respect to shares of Stock then issuable upon exercise or
vesting of an Award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate payments required, provided, that payment of such proceeds is then
made to the Company upon settlement of such sale, or (e) other property
acceptable to the Committee (including through the delivery of a notice that the
Participant has placed a market sell order with a broker with respect to shares
of Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price; provided that payment of
such proceeds is then made to the Company upon settlement of such sale), and the
methods by which shares of Stock shall be delivered or deemed to be delivered to
Participants. Notwithstanding any other provision of the Plan to the contrary,
no Participant who is a member of the Board or an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to pay the exercise price of an Option in any method which would
violate Section 13(k) of the Exchange Act.

 

10.2      Withholding.  The Company or any Subsidiary shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA or employment tax obligation) required by law
to be withheld with respect to any taxable event concerning a Participant
arising as a result of this Plan. The Committee may in its discretion and in
satisfaction of the foregoing requirement allow a Participant to elect to have
the Company withhold shares of Stock otherwise issuable under an Award (or allow
the return of shares of Stock) having a Fair Market Value equal to the sums
required to be withheld. Notwithstanding any other provision of the Plan, the
number of shares of Stock which may be withheld or surrendered with respect to
the issuance, vesting, exercise or payment of any Award shall be limited to the
number of shares of Stock which have a Fair Market Value on the date of
withholding or surrender equal to the aggregate amount of such liabilities based
on the minimum statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such supplemental
taxable income. The Committee shall determine the fair market value of the
Stock, consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.

 



16

SD\1710336.2

--------------------------------------------------------------------------------

 



10.3      Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan
may, in the discretion of the Committee, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

 

10.4      Award Agreement.  Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

 

10.5      Limits on Transfer.  No right or interest of a Participant in any
Award may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or a Subsidiary, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or a Subsidiary. Except as otherwise provided by the Committee, no Award
shall be assigned, transferred, or otherwise disposed of by a Participant other
than by will or the laws of descent and distribution. The Committee by express
provision in the Award or an amendment thereto may permit an Award (other than
an Incentive Stock Option) to be transferred to, exercised by and paid to
certain persons or entities related to the Participant, including but not
limited to members of the Participant’s family, charitable institutions, or
trusts or other entities whose beneficiaries or beneficial owners are members of
the Participant’s family and/or charitable institutions, or to such other
persons or entities as may be expressly approved by the Committee, pursuant to
such conditions and procedures as the Committee may establish. Any permitted
transfer shall be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
Termination of Service with the Company or a Subsidiary to assume a position
with a governmental, charitable, educational or similar non-profit institution)
and on a basis consistent with the Company’s lawful issue of securities.

 

10.6      Beneficiaries.  Notwithstanding Section 10.5, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.

 

10.7      Stock Certificates; Book Entry Procedures.

 

(a)        Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates or make any book entries
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded. All Stock
certificates delivered pursuant to the Plan and all shares issued pursuant to
book-entry procedures are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities

17

SD\1710336.2

--------------------------------------------------------------------------------

 



or other laws, rules and regulations and the rules of any national securities
exchange or automated quotation system on which the Stock is listed, quoted, or
traded. The Committee may place legends or notations on any Stock certificate or
book-entry to reference restrictions applicable to the Stock. In addition to the
terms and conditions provided herein, the Board may require that a Participant
make such reasonable covenants, agreements, and representations as the Board, in
its discretion, deems advisable in order to comply with any such laws,
regulations, or requirements. The Committee shall have the right to require any
Participant to comply with any timing or other restrictions with respect to the
settlement or exercise of any Award, including a window-period limitation, as
may be imposed in the discretion of the Committee.

 

(b)        Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to any Participant certificates
evidencing shares of Stock issued in connection with any Award and instead such
shares of Stock shall be recorded in the books of the Company (or, as
applicable, its transfer agent or stock plan administrator).

 

10.8      Paperless Administration.  In the event that the Company establishes
for itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

 

10.9      Forfeiture and Claw-Back Provisions.  Pursuant to its general
authority to determine the terms and conditions applicable to Awards under the
Plan, the Committee shall have the right to provide, in an Award Agreement or
otherwise, or to require a Participant to agree by separate written or
electronic instrument, that:

 

(a)        (i) Any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Award, or upon the receipt or resale of any shares of Stock underlying the
Award, must be paid to the Company, and (ii) the Award shall terminate and any
unexercised portion of the Award (whether or not vested) shall be forfeited, if
(x) a Termination of Service occurs prior to a specified date, or within a
specified time period following receipt or exercise of the Award, or (y) the
Participant at any time, or during a specified time period, engages in any
activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company, as further defined by the Committee or
(z) the Participant incurs a Termination of Service for Misconduct; and

 

(b)        All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Participant upon any receipt or
exercise of any Award or upon the receipt or resale of any shares of Stock
underlying the Award) shall be subject to the provisions of any claw-back policy
implemented by the Company, including, without limitation, any claw-back policy
adopted to comply with the requirements of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and any rules or regulations promulgated thereunder, to
the extent set forth in such claw-back policy and/or in the applicable Award
Agreement.

 

10.10    Prohibition on Repricing.  Subject to Article 11, neither the Board nor
the Committee shall, without the approval of the stockholders of the Company,
(a) authorize the amendment of any outstanding Option or Stock Appreciation
Right to reduce its price per share, or (b) cancel any Option or Stock
Appreciation Right in exchange for cash or another Award when the Option or
Stock Appreciation Right price per share exceeds the Fair Market Value of the
underlying shares of Stock. Subject to Article 11, the Committee shall have the
authority, without the approval of the stockholders of the

18

SD\1710336.2

--------------------------------------------------------------------------------

 



Company, to amend any outstanding Award to increase the price per share or to
cancel and replace an Award with the grant of an Award having a price per share
that is greater than or equal to the price per share of the original Award.
Furthermore, for purposes of this Section 10.10, except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise price per share of outstanding Options or Stock Appreciation
Rights or cancel outstanding Options or Stock Appreciation Rights in exchange
for cash, other Awards or Options or Stock Appreciation Rights with an exercise
price per share that is less than the exercise price per share of the original
Options or Stock Appreciation Rights without the approval of the stockholders of
the Company.

 

ARTICLE 11

 

CHANGES IN CAPITAL STRUCTURE

 

11.1      Adjustments.

 

(a)        In the event that any dividend or other distribution, reorganization,
merger, consolidation, combination, repurchase, or exchange of Stock or other
securities of the Company, or other change in the corporate structure of the
Company affecting the Stock (other than an Equity Restructuring) occurs such
that an adjustment is determined by the Committee (in its sole discretion) to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust (i) the number
and type of shares which may be delivered under the Plan (including but not
limited to adjustments of the limitations in Sections 3.1 and 3.3); (ii) the
terms and conditions of any outstanding Awards (including without limitation,
any applicable performance targets or criteria with respect thereto); and
(ii) the grant or exercise price per share and the number of shares of Stock
covered by each Award.

 

(b)        In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 11(a):

 

(i)        The number and type of securities subject to each outstanding Award
and the exercise price or grant price thereof, if applicable, will be
proportionately adjusted so that the fair value of each such Award and the
proportionate interest represented thereby immediately after the Equity
Restructuring will equal the fair value of such Award and the proportionate
interest represented thereby immediately prior to such Equity Restructuring. The
adjustments provided under this Section 11(b)(i) shall be nondiscretionary and
shall be final and binding on the affected Participant and the Company.

 

(ii)        The Committee shall make such proportionate adjustments, if any, as
it in its discretion may deem appropriate to reflect such Equity Restructuring
with respect to the aggregate number and kind of shares that may be issued under
the Plan (including, but not limited to, adjustments of the limitations in
Section 3.1 and 3.3).

 

(c)        All adjustments under this Section 11 shall be made (i) in a manner
that does not cause a modification to any Awards outstanding on the date of such
adjustment within the meaning of Section 409A of the Code and the regulations or
published guidance thereunder, (ii) with respect to any Award intended as
Qualified Performance-Based Compensation consistent with the requirements of
Section 162(m) of the Code; and (iii) with respect to any Incentive Stock Option
consistent with the requirements of Section 424 of the Code.

 



19

SD\1710336.2

--------------------------------------------------------------------------------

 



(d)        In the event of any transaction or event described in
Section 11.1(a), an Equity Restructuring or any unusual or nonrecurring
transactions or events affecting the Company, any affiliate of the Company, or
the financial statements of the Company or any affiliate (including without
limitation any Change in Control), or of changes in applicable laws, regulations
or accounting principles, and whenever the Committee determines that action is
appropriate in order to prevent the dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles, the Committee,
in its sole discretion and on such terms and conditions as it deems appropriate,
either by amendment of the terms of any outstanding Awards or by action taken
prior to the occurrence of such transaction or event and either automatically or
upon the Participant’s request, is hereby authorized to take any one or more of
the following actions:

 

(i)        To provide for either (A) termination of any such Award in exchange
for an amount of cash and/or other property, if any, equal to the amount that
would have been attained upon the exercise of such Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if as of the date of the
occurrence of the transaction or event described in this Section 11.1(b) the
Committee determines in good faith that no amount would have been attained upon
the exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment) or (B) the replacement
of such Award with other rights or property selected by the Committee in its
sole discretion;

 

(ii)        To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

 

(iii)       To make adjustments in the number and type of shares of Stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Restricted Stock or Deferred Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding options, rights and awards and options, rights and
awards which may be granted in the future;

 

(iv)       To provide that such Award shall be exercisable or payable or fully
vested with respect to all shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Award Agreement; and

 

(v)        To provide that the Award cannot vest, be exercised or become payable
after such event.

 

11.2      Acceleration Upon a Change in Control.  Notwithstanding Section 11.1,
and except as may otherwise be provided in any applicable Award Agreement or
other written agreement entered into between the Company or any Subsidiary or
affiliate and a Participant, if a Change in Control occurs and a Participant’s
Awards are not converted, assumed, or replaced by a successor entity, then
immediately prior to the Change in Control such Awards shall become fully
exercisable and all forfeiture restrictions on such Awards shall lapse. Upon, or
in anticipation of, a Change in Control, the Committee may cause any and all
Awards outstanding hereunder to terminate at a specific time in the future,
including but not limited to the date of such Change in Control, and shall give
each Participant the right to exercise such Awards during a period of time as
the Committee, in its sole and absolute discretion, shall determine or the right
to receive the consideration that stockholders of the Company would receive in
connection with such Change in Control less any exercise price or base price for
any Award. In the event that the terms of any agreement between the Company or
any Subsidiary or affiliate and a Participant contains provisions

20

SD\1710336.2

--------------------------------------------------------------------------------

 



that conflict with and are more restrictive than the provisions of this
Section 11.2, this Section 11.2 shall prevail and control and the more
restrictive terms of such agreement (and only such terms) shall be of no force
or effect.

 

11.3      No Other Rights.  Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger, or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or pursuant to action of the Committee
under the Plan, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Stock subject to an Award or the grant or exercise price of any Award.

 

ARTICLE 12

 

ADMINISTRATION

 

12.1      Committee.  The administrator of the Plan shall be the Committee,
which shall consist solely of two or more members of the Board each of whom is a
Non-Employee Director, and with respect to awards that are intended to be
Performance-Based Awards, an “outside director” within the meaning of
Section 162(m) of the Code; provided that any action taken by the Committee
shall be valid and effective, whether or not members of the Committee at the
time of such action are later determined not to have satisfied the requirements
for membership set forth in this Section 12.1 or otherwise provided in any
charter of the Committee. Notwithstanding the foregoing: (a) the full Board,
acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to all Awards granted to Independent
Directors and for purposes of such Awards the term “Committee” as used in this
Plan shall be deemed to refer to the Board and (b) the Committee may delegate
its authority hereunder to the extent permitted by Section 12.5. In addition, in
its sole discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan except with
respect to matters which are required to be determined in the sole discretion of
the Committee under Rule 16b-3 of the Exchange Act or Section 162(m) of the
Code, or any regulations or rules issued thereunder. Appointment of Committee
members shall be effective upon acceptance of appointment. The Board may abolish
the Committee at any time and revest in the Board the administration of the
Plan. Committee members may resign at any time by delivering written notice to
the Board. Vacancies in the Committee may only be filled by the Board.

 

12.2      Action by the Committee.  A majority of the Committee shall constitute
a quorum. The acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or of any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company or any Subsidiary to assist in the administration of the
Plan.

 

12.3      Authority of Committee.  Subject to any specific designation in the
Plan, the Committee has the exclusive power, authority and discretion to:

 

(a)        Designate Participants to receive Awards;

 

(b)        Determine the type or types of Awards to be granted to each
Participant;



21

SD\1710336.2

--------------------------------------------------------------------------------

 



 

(c)        Determine the number of Awards to be granted and the number of shares
of Stock to which an Award will relate;

 

(d)        Determine the terms and conditions of any Award granted pursuant to
the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards;

 

(e)        Determine whether, to what extent, and pursuant to what circumstances
an Award may be settled in, or the exercise price of an Award may be paid in,
cash, Stock, other Awards, or other property, or an Award may be canceled,
forfeited, or surrendered;

  

(f)        Prescribe the form of each Award Agreement, which need not be
identical for each Participant;

 

(g)        Decide all other matters that must be determined in connection with
an Award;

 

(h)        Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

 

(i)        Interpret the terms of, and any matter arising pursuant to, the Plan
or any Award Agreement; and

 

(j)        Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.

 

12.4      Decisions Binding.  The Committee’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

 

12.5      Delegation of Authority.  To the extent permitted by and subject to
the provisions of applicable law, the Committee may from time to time delegate
to a committee of one or more members of the Board or one or more officers of
the Company the authority to grant or amend Awards to Participants other than
(a) senior executives of the Company who are subject to Section 16 of the
Exchange Act, (b) Covered Employees, or (c) officers of the Company (or members
of the Board) to whom authority to grant or amend Awards has been delegated
hereunder. Any delegation hereunder shall be subject to the restrictions and
limits that the Committee specifies at the time of such delegation, and the
Committee may at any time rescind the authority so delegated or appoint a new
delegatee. At all times, the delegatee appointed under this Section 12.5 shall
serve in such capacity at the pleasure of the Committee.

 

ARTICLE 13

 

EFFECTIVE AND EXPIRATION DATE

 

13.1      Effective Date.  This amendment and restatement of the Plan will be
effective as of the date on which it is approved by the Company’s stockholders.

 



22

SD\1710336.2

--------------------------------------------------------------------------------

 



13.2      Expiration Date.  The Plan will expire on, and no Incentive Stock
Option or other Award may be granted pursuant to the Plan after July 10, 2021.
Any Awards that are outstanding at the expiration of the Plan shall remain in
force according to the terms of the Plan and the applicable Award Agreement.

 

ARTICLE 14

 

AMENDMENT, MODIFICATION, AND TERMINATION

 

14.1      Amendment, Modification, And Termination.  With the approval of the
Board, at any time and from time to time, the Committee may terminate, amend or
modify the Plan; provided, however, that (a) to the extent necessary and
desirable to comply with any applicable law, regulation, or stock exchange rule,
the Company shall obtain stockholder approval of any Plan amendment in such a
manner and to such a degree as required, and (b) stockholder approval is
required for any amendment to the Plan that (i) increases the number of shares
available under the Plan (other than any adjustment as provided by Article 11),
(ii) reduces the price per share of any outstanding Option or Stock Appreciation
Right granted under the Plan or takes any action prohibited under Section 10.10,
or (iii) cancels any Option or Stock Appreciation Right in exchange for cash or
another Award when the Option or Stock Appreciation Right price per share
exceeds the Fair Market Value of the underlying shares of Stock.

 

14.2      Awards Previously Granted.  No termination, amendment, or modification
of the Plan shall adversely affect in any material way any Award previously
granted pursuant to the Plan without the prior written consent of the
Participant.

 

ARTICLE 15

 

GENERAL PROVISIONS

 

15.1      No Rights to Awards.  No Eligible Individual or other person shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Committee is obligated to treat Eligible Individuals,
Participants or any other persons uniformly.

 

15.2      No Stockholders Rights.  Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
shares of Stock covered by any Award until the Participant becomes the record
owner of such shares of Stock.

 

15.3      No Right to Employment or Services.  Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.

 

15.4      Unfunded Status of Awards.  The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

 

15.5      Indemnification.  To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from

23

SD\1710336.2

--------------------------------------------------------------------------------

 



any and all amounts paid by him or her in satisfaction of judgment in such
action, suit, or proceeding against him or her; provided he or she gives the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled pursuant to the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

15.6      Relationship to other Benefits.  No payment pursuant to the Plan shall
be taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

15.7      Expenses.  The expenses of administering the Plan shall be borne by
the Company and its Subsidiaries.

 

15.8      Titles and Headings.  The titles and headings of the Sections in the
Plan are for convenience of reference only and, in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

15.9      Fractional Shares.  No fractional shares of Stock shall be issued and
the Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares of Stock or whether such fractional shares of Stock
shall be eliminated by rounding up or down as appropriate.

 

15.10    Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

15.11    Government and Other Regulations.  The obligation of the Company to
make payment of awards in Stock or otherwise shall be subject to all applicable
laws, rules, and regulations, and to such approvals by government agencies as
may be required. The Company shall be under no obligation to register pursuant
to the Securities Act of 1933, as amended, any of the shares of Stock paid
pursuant to the Plan. If the shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act of
1933, as amended, the Company may restrict the transfer of such shares in such
manner as it deems advisable to ensure the availability of any such exemption.

 

15.12    Section 409A.  To the extent that the Committee determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the adoption of the Plan. Notwithstanding any
provision of the Plan to the contrary, in the event that following the adoption
of the Plan the Committee determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the adoption of the
Plan), the Committee may adopt such amendments to the Plan and the applicable
Award Agreement or adopt other policies and procedures (including amendments,
policies

24

SD\1710336.2

--------------------------------------------------------------------------------

 



and procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance.

 

15.13    Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California.

 

*****

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of AeroVironment, Inc. on June 23, 2016.

 

*****

 

I hereby certify that the foregoing Plan was approved by the stockholders of
AeroVironment, Inc. on September 30, 2016.

 

 

/s/ Melissa A. Brown

 

Corporate Secretary

 

25

SD\1710336.2

--------------------------------------------------------------------------------